United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1210
                                  ___________

Dennis Sands,                            *
                                         *
             Appellant,                  *
                                         *
Walter Sands; Vivian Sands,              *
                                         *
             Plaintiffs,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Production Credit Association, of        *
Fairmont, a corporation; Production      *      [UNPUBLISHED]
Credit Association, of Mankato, a        *
corporation; Federal Intermediate        *
Credit Bank, of St. Paul, a corporation; *
Farm Credit Administration; John         *
Does,                                    *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: July 30, 1998
                             Filed: August 7, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.
       Dennis Sands appeals the District Court’s1 order dismissing his suit with
prejudice and imposing a $5,000 sanction. Having carefully reviewed the record and
submissions, we conclude the District Court did not abuse its discretion. Accordingly,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-